Per Curiam.
The defendant having entered a plea of not guilty, it was necessary for the State to prove beyond a reasonable doubt each element of the offense charged in the bill of indictment. State v. Mason, 268 N.C. 423, 150 S.E. 2d 753. One of these was the fact that at the time of the escape the defendant was serving a sentence imposed upon conviction of a felony. State v. Stallings, 267 N.C. 405, 148 S.E. 2d 252. While a properly certified copy of the commitment, under which the defendant was in custody at the time of the escape, is competent evidence to show the lawfulness of the custody and the type of offense for which he was committed, State v. Stallings, supra, the record here does not show that the commitment, itself, was introduced in evidence. While it was error to permit the assistant superintendent, over objection, to testify as to the contents of the commitment, the defendant’s own testimony shows that he was serving a life sentence. This clearly establishes that he was in custody “serving a sentence imposed upon conviction of a felony.” It is not necessary for the State to show the exact felony for which he was committed. State v. Stallings, supra. The defendant’s testimony cured the error in admitting the testimony offered by the State. State v. Adams, 245 N.C. 344, 95 S.E. 2d 902.
We have carefully considered the exceptions by the defendant to the charge of the court to the jury. When the charge is considered in its entirety, we find no prejudicial error therein.
No error.